                                            Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 1 of 7




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SAMUEL LOVE,                                     Case No. 19-cv-06684-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER RE: MOTION FOR
                                                 v.                                         SUMMARY JUDGMENT
                                   9

                                  10       BARCELINO CONTINENTAL CORP.,                     Re: Dkt. No. 42
                                                        Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Samuel Love filed suit against Barcelino Continental Corp., alleging disability

                                  14   discrimination in violation of the Americans with Disabilities Act (“ADA”) and the California

                                  15   Unruh Act.1 Before the Court is Defendant’s motion for summary judgment. (Dkt. No. 42.)2 The

                                  16   motion is fully briefed. (Dkt. Nos. 43, 44.) After carefully considering the parties’ briefing, the

                                  17   Court concludes that oral argument is unnecessary, see N.D. Cal. Civ. L.R. 7-1(b), VACATES the

                                  18   August 12, 2021 hearing, and GRANTS the motion for the reasons explained below.

                                  19                                            BACKGROUND

                                  20          Plaintiff is a paraplegic who cannot walk and uses a wheelchair for mobility. (Dkt. No. 43-

                                  21   2 ¶ 2.) Defendant owns and operates the Barcelino’s Men’s Clothing Store in the Hillsdale Mall at

                                  22   177 East Sailer Drive in San Mateo, California. (Dkt. No. 1 ¶¶ 2–3; Dkt. No. 10 ¶¶ 2–3.) On

                                  23   September 24, 2019, Plaintiff visited Defendant’s store “to buy shoes and to assess the business

                                  24   for compliance with access laws.” (Dkt. No. 43-2 ¶ 3.) He looked for a lowered sales counter,

                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                  27   636(c). (Dkt. Nos. 7, 11.)
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                  28
                                       ECF-generated page numbers at the top of the documents.
                                            Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 2 of 7




                                   1   about 36 inches high, that he could use to check out and pay, but did not see one in the store. (Id.

                                   2   ¶¶ 4, 6.) Plaintiff saw only a higher counter, which he knew from experience was much higher

                                   3   than 36 inches, with a lower surface directly below. (Id. ¶¶ 5–6.) The lower surface “did not have

                                   4   a cash register or card reader,” so Plaintiff concluded he “would have had to reach up to the

                                   5   employee behind the higher counter in order to hand over my items and my payment.” (Id. ¶ 5.)

                                   6   The thought of handling transactions at the higher counter “created difficulty and discomfort” for

                                   7   Plaintiff and deterred him from making a purchase. (Id. ¶¶ 7–8.) He left without making a

                                   8   purchase but states that he would return to the store once disability access violations are removed.

                                   9   (Id. ¶¶ 8–12.)

                                  10          Plaintiff brings claims for violations of the ADA, seeking injunctive relief, and the

                                  11   California Unruh Act, seeking injunctive relief and statutory damages. (Dkt. No. 1 at 4–7.) He

                                  12   alleges that Defendant failed to provide accessible sales counters and accessible writing surfaces,
Northern District of California
 United States District Court




                                  13   thus committing an act of discrimination the basis of disability in public accommodations.

                                  14   Defendant now moves for summary judgment.

                                  15                                               DISCUSSION

                                  16   I.     Requests for Judicial Notice and Objections
                                  17          Defendant requests that the Court take judicial notice of the parties’ joint case management

                                  18   statement, (Dkt. No. 38), and Plaintiff’s complaint, (Dkt. No. 1). (Dkt. No. 42 at 9 ¶ 6.)

                                  19   Defendant additionally relies on declarations by Defendant’s expert Richard S. Halloran and by

                                  20   Defendant’s counsel, and on a photograph taken by Mr. Halloran. (Dkt. No. 42 at 5–9; Dkt. No.

                                  21   44 at 9.) In opposing summary judgment, Plaintiff submits declarations by Plaintiff and Plaintiff’s

                                  22   investigator Tim Wegman, and photographs taken by Mr. Wegman. (Dkt. Nos. 43-2, 43-3, 43-4.)

                                  23   The Court takes notice of the pleadings, including the joint case management statement, and all

                                  24   the declarations submitted in connection with the motion for summary judgment which are

                                  25   authenticated based on personal knowledge. See Fed. R. Civ. P. 56(c) (“A party asserting that a

                                  26   fact cannot be or is genuinely disputed must support the assertion by . . . citing to particular parts

                                  27   of materials in the record, including depositions, documents, electronically stored information,

                                  28   affidavits or declarations, stipulations (including those made for purposes of the motion only),
                                                                                          2
                                             Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 3 of 7




                                   1   admissions, interrogatory answers, or other materials[.]”); Celotex Corp. v. Catrett, 477 U.S. 317,

                                   2   323 (1986).

                                   3           Plaintiff objects to Mr. Halloran’s declaration that, “At the site inspection, [Plaintiff’s

                                   4   investigator Mr.] Wegman indicated agreement with Mr. Halloran’s finding and opinions in this

                                   5   regard and [Plaintiff’s counsel] voiced no disagreement with them either.” (Dkt. No. 43-1.) The

                                   6   objection is overruled as moot, as the Court does not rely on this material in Mr. Halloran’s

                                   7   declaration in ruling on the summary judgment motion.

                                   8   II.     ADA Claims
                                   9           Congress enacted the ADA “to provide clear, strong, consistent, enforceable standards

                                  10   addressing discrimination against individuals with disabilities.” 42 U.S.C. § 12101(b)(2). Among

                                  11   its many provisions, Title III of the ADA “prohibits discrimination on the basis of disability in the

                                  12   ‘full and equal enjoyment of the goods, services, facilities, privileges, advantages, or
Northern District of California
 United States District Court




                                  13   accommodations of any place of public accommodation’ with a nexus in interstate commerce.”

                                  14   Oliver v. Ralphs Grocery Co., 654 F.3d 903, 904 (9th Cir. 2011) (quoting 42 U.S.C. §§ 2000a(b),

                                  15   12182(a)). To prevail on a Title III discrimination claim, a plaintiff must show that (1) he is

                                  16   disabled within the meaning of the ADA; (2) the defendant is a private entity that owns, leases, or

                                  17   operates a place of public accommodation; and (3) the plaintiff was denied full and equal

                                  18   treatment by the defendant because of his disability. Molski v. M.J. Cable, Inc., 481 F.3d 724, 730

                                  19   (9th Cir. 2007).

                                  20           Here, the first two elements are undisputed: the parties agree that Plaintiff has a disability

                                  21   and that Defendant owns the store he visited. At issue is only whether Plaintiff was denied full

                                  22   and equal treatment by Defendant because of his disability—i.e., whether he was discriminated

                                  23   against. This element is met if there was a violation of applicable accessibility standards (ADA

                                  24   Accessibility Guidelines for Buildings and Facilities, “ADAAG”). Chapman v. Pier 1 Imps.

                                  25   (U.S.) Inc., 631 F.3d 939, 945 (9th Cir. 2011). Specifically, Plaintiff contends that Defendant

                                  26   violated applicable accessibility standards related to sales counters and writing surfaces. As a

                                  27   general rule, the ADAAG requirements “are as precise as they are thorough, and the difference

                                  28   between compliance and noncompliance with the standard of full and equal enjoyment established
                                                                                          3
                                           Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 4 of 7




                                   1   by the ADA is often a matter of inches.” Id. at 945–46.

                                   2          A.      Accessible Sales Counters
                                   3          ADAAG 904.4 governs sales and service counters. 36 C.F.R. § Pt. 1191, App. D, 904.4.

                                   4   There is no dispute that Defendant’s sales counter has a “parallel approach,” making ADAAG

                                   5   904.4.1 the relevant standard. (Dkt. No. 42 at 6 ¶ 4; Dkt. No. 43 at 6:3-6.) ADAAG 904.4.1

                                   6   requires as follows:

                                   7                  A portion of the counter surface that is 36 inches (915 mm) long
                                                      minimum and 36 inches (915 mm) high maximum above the finish
                                   8                  floor shall be provided. A clear floor or ground space complying with
                                                      305 shall be positioned for a parallel approach adjacent to the 36 inch
                                   9                  (915 mm) minimum length of counter.
                                  10   36 C.F.R § Pt. 1191, App. D, 904.4.1. ADAAG 904.4 also states, “The accessible portion of the

                                  11   counter top shall extend the same depth as the sales or service counter top.” Id. at 904.4.

                                  12          According to Defendant’s expert Mr. Halloran, the lower counter is slightly less than 36
Northern District of California
 United States District Court




                                  13   inches above the floor and almost 10 inches in depth. (Dkt. No. 42 at 6 ¶ 4.) Based on the

                                  14   photographs taken by both Mr. Halloran and Plaintiff’s investigator Mr. Wegman, it is apparent

                                  15   that the lower counter is more than 36 inches long. (Dkt. No. 44 at 9; Dkt. No. 43-4 at 4–6.)

                                  16   Plaintiff claims that the lower counter does not extend as deep as the higher counter, (Dkt. No. 43

                                  17   at 6), but the photographs taken by both Mr. Halloran and Mr. Wegman clearly show the two

                                  18   counters have roughly the same depth, (Dkt. No. 44 at 9; Dkt. No. 43-4 at 4–6, 9), and Plaintiff

                                  19   has not provided measurements or other evidence to create a genuine dispute as to that issue of

                                  20   fact. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (explaining that, on motion

                                  21   for summary judgment, a fact is material if it “might affect the outcome of the suit under the

                                  22   governing law”; a dispute as to a material fact is genuine if there is sufficient evidence for a

                                  23   reasonable trier of fact to decide in favor of the nonmoving party); see also Matsushita Elec.

                                  24   Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986) (“[The nonmoving party] must do

                                  25   more than simply show that there is some metaphysical doubt as to the material facts.”).

                                  26          More broadly, Plaintiff contends that the lower counter cannot be considered a sales

                                  27   counter and therefore the higher counter is the relevant counter for purposes of ADA compliance.

                                  28   (Dkt. No. 43 at 6–9.) If the higher counter is the sales counter, it indisputably violates ADAAG
                                                                                          4
                                             Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 5 of 7




                                   1   904.4.1 at 47 inches high. See 36 C.F.R § Pt. 1191, App. D, 904.4.1. According to Plaintiff, the

                                   2   lower counter is not functionally usable as a sales counter because it does not have a credit card

                                   3   machine or cash register; the store layout requires a salesperson to stand behind the higher

                                   4   counter; and a customer would need to reach the higher counter to make a purchase. (Dkt. No. 43

                                   5   at 8.) This argument is speculation unsupported by any evidence. Plaintiff does not allege that he

                                   6   tried to make a purchase. And the complaint includes no allegations as to how salespeople interact

                                   7   with customers in the store. Mr. Halloran attests that Defendant’s practice is for salespeople to

                                   8   make sales at any point on the floor using portable point-of-sale machines, such that salespeople

                                   9   are not required to stand behind the higher counter and customers are not required to reach that

                                  10   counter to make a purchase.3 (Dkt. No. 44 at 5–6 ¶¶ 4–5.) Plaintiff does not offer any evidence,

                                  11   as opposed to speculation, that this was not the practice when he visited the store.

                                  12             In sum, drawing all reasonable inferences from the evidence in Plaintiff’s favor, Defendant
Northern District of California
 United States District Court




                                  13   has established that there is no genuine issue of material fact as to whether its sales counter

                                  14   complies with ADAAG 904.4.1. See Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

                                  15   317, 322–23 (1986); Anderson, 477 U.S. at 248–50. There is no genuine dispute that the lower

                                  16   counter complies with ADAAG requirements for sales counters, and there is insufficient evidence

                                  17   for a reasonable trier of fact to conclude that the higher counter is the store’s true sales counter.

                                  18   Because the evidence does not support a finding that the higher counter is where sales occur, it

                                  19   does not need to comply with ADAAG requirements for purposes of this lawsuit and Defendant is

                                  20   entitled to judgment on this claim.

                                  21             B.     Accessible Writing Surfaces
                                  22             ADAAG 904.3.3 governs check writing surfaces. 36 C.F.R § Pt. 1191, App. D, 904.3.3.

                                  23   Check writing surfaces are not required, but if they are provided, accessible check writing surfaces

                                  24   must be available between 28 and 34 inches high. Id. at 904.3.3, 902.3. Mr. Halloran attests that

                                  25   Defendant does not provide a check writing surface, as it does not accept checks.4 (Dkt. No. 42 at

                                  26   6 ¶ 5.) That statement is disputed only by Plaintiff’s conclusion that “th[e] lowered surface is

                                  27
                                       3
                                           Plaintiff does not challenge this portion of Mr. Halloran’s declaration. (See Dkt. No. 43-1.)
                                  28   4
                                           Plaintiff does not challenge this portion of Mr. Halloran’s declaration. (See Dkt. No. 43-1.)
                                                                                            5
                                              Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 6 of 7




                                   1   more akin to a writing surface for customers to use,” and thus, at 36 inches high, Defendant’s

                                   2   check writing surface violates ADAAG 904.3.3. (Dkt. No. 43 at 8.)

                                   3            As a matter of law ADAAG 904.3.3 applies only to check-out aisles, not sales and service

                                   4   counters. 36 C.F.R § Pt. 1191, App. D, 904.1 (“Check-out aisles and sales and service counters

                                   5   shall comply with the applicable requirements of 904.”); id. at 904.3 (“Check-out aisles shall

                                   6   comply with 904.3.”); see Kohler v. Flava Enters., Inc., 826 F. Supp. 2d 1221, 1228 (S.D. Cal.

                                   7   2011) (“Defendant’s store does not have a checkout aisle or checkout aisles. Defendant’s store

                                   8   only has a single sales counter with a lowered portion and a raised portion.”); Curtis v. Home

                                   9   Depot U.S.A., Inc., 2015 WL 351437, at *10 (E.D. Cal. Jan. 23, 2015) (“The tool rental counter

                                  10   does not appear to be a checkout aisle, as that term is commonly understood. Rather, the picture

                                  11   of the tool rental area depicts what would commonly be described as a sales or service counter.

                                  12   Sales and service counters are governed by 2010 ADAAG § 904.4, while checkout aisles are
Northern District of California
 United States District Court




                                  13   governed by 2010 ADAAG § 904.3.” (citations omitted)).

                                  14            Plaintiff has not offered any evidence or argument that the lower counter is part of a

                                  15   “check-out aisle” within the meaning of ADAAG 904.3.3. Instead, Plaintiff contends that the

                                  16   ADA requires accessible “writing surfaces” if such surfaces are provided, (Dkt. No. 43 at 8–9),

                                  17   avoiding the important context that only check writing surfaces must be accessible and only in

                                  18   “check-out aisles.” Therefore, taking the evidence in light most favorable to Plaintiff, no

                                  19   reasonable trier of fact could find that the lower counter was part of a check-out-aisle and

                                  20   therefore a check writing surface. See Fed. R. Civ. P. 56(a); Celotex, 477 U.S. at 322–23.

                                  21   Defendant is entitled to judgment as a matter of law that it has not violated the ADA with respect

                                  22   to accessible check writing surfaces.

                                  23   III.     Unruh Act Claims
                                  24            The California Unruh Act provides that a violation of the ADA is a violation of the Unruh

                                  25   Act. Cal. Civ. Code, § 51(f). “Because the Unruh Act is coextensive with the ADA and allows

                                  26   for monetary damages, litigants in federal court in California often pair state Unruh Act claims

                                  27   with federal ADA claims.” Molski v. M.J. Cable, Inc., 481 F.3d 724, 731 (9th Cir. 2007).

                                  28            Plaintiff’s Unruh Act claim is predicated on his ADA claims. (Dkt. No. 1 ¶¶ 30–33.) “As
                                                                                          6
                                          Case 3:19-cv-06684-JSC Document 46 Filed 08/11/21 Page 7 of 7




                                   1   a result, the parties’ arguments for summary judgment on the state law claims rise and fall with the

                                   2   ADA claims.” Crandall v. Starbucks Corp., 249 F. Supp. 3d 1087, 1122 (N.D. Cal. 2017); see

                                   3   Chapman v. Pier 1 Imps. (U.S.) Inc., 779 F.3d 1001, 1003 n.1 (9th Cir. 2015) (“[Customer’s] state

                                   4   claims are entirely dependent on his ADA claim. He does not allege any conduct beyond that

                                   5   alleged to violate the ADA.”). Accordingly, because Defendant is entitled to summary judgment

                                   6   on Plaintiff’s ADA claims, it is also entitled to summary judgment on Plaintiff’s Unruh Act claim.

                                   7                                            CONCLUSION

                                   8          Defendant’s motion for summary judgment is GRANTED and the August 12, 2021

                                   9   hearing is VACATED.

                                  10          This Order disposes of Docket No. 42.

                                  11          IT IS SO ORDERED.

                                  12   Dated: August 11, 2021
Northern District of California
 United States District Court




                                  13

                                  14
                                                                                                   JACQUELINE SCOTT CORLEY
                                  15                                                               United States Magistrate Judge
                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        7
